Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 13, 2016

The Court of Appeals hereby passes the following order:

A16A1834. TERRY R. SINGLETON v. LINCOLN ESTATES HOMEOWNERS
    ASSOCIATION, INC.

      This case originated in magistrate court. Following an adverse ruling, Terry R.
Singleton petitioned the superior court for a writ of certiorari. The trial court
dismissed the petition as untimely, and Singleton filed this appeal. We lack
jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Such compliance is required even where the superior court
dismisses the certiorari petition. See Brewer v. Bd. of Zoning Adjustment of Atlanta,
170 Ga. App. 351 (317 SE2d 327) (1984). Because Singleton failed to follow the
proper procedure for requesting appellate review in this case, we lack jurisdiction
over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            06/13/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.